Per Curiam :
The complaint alleges that the defendant is a domestic corporation organized under the laws of the State of New York. It does not show where the principal' business office of the corporation is located or where its general business is carried on. Hence the residence of the corporation, in a legal sense, cannot be determined by reference to the complaint; nor does any other part of the record before us throw any light on that subject. The defendant appeared and answered, but the attorneys subsequently entered into a stipulation “ that the defendant’s appearance and answer be withdrawn, and the position of the parties be as if no appearance had been made and no answer filed.” The Municipal Court thereupon proceeded' to render judgment in favor of the plaintiff as upon the defendant’s default, and the defendant now attacks that judgment on the ground ■ that the court was without jurisdiction because there was nothing -before it to show that the defendant resided in Kings county.'
*604This objection to the jurisdiction is based upon the decision of the learned Appellate Term in the first department in Rieser v. Parker & Co. (27 Misc. Rep. 205). We are unable to concur in that decision. It is true that this court has held the Municipal Court of the city of New York to be a new court. (Matter of Schultes, 33 App. Div. 524.) But we think the Appellate Term has given too narrow a construction to the provision of section 18, article 6 of the Constitution, which enacts that “ The Legislature shall not hereafter confer upon any inferior or local court of its creation ■* * * any greater jurisdiction * * * than is conferred upon County Courts by or under this article.” Under subdivision 3 of section 340 of the Code of Civil Procedure the County Court has jurisdiction of an action for the recovery of money only where all of the defendants are residents of the county in which the action is brought. It is contended that hence no local court créated by the Legislature subsequent to the Constitution of 1894 can be given jurisdiction over defendants who do not reside in the territory for which the court is constituted. We think the intention of the Constitution makers is plain. It was to prevent the creation of courts with greater powers and dignity than County Courts. This is manifest by the direction that future local courts shall not be made courts of record. In Irwin v. Metropolitan Street R. Co. (38 App. Div. 253) is to be found an exhaustive review of the subject in which we have at this term of court concurred. It was held that the charter provisions granting the Municipal Court of the city of New York jurisdiction throughout the whole of the city, though including several counties, were constitutional and valid. Unfortunately, however, a single expression in the opinion has been laid hold of as the foundation, of an argument to sustain the doctrine of the Appellate Term. Presiding Justice Yan Brunt there wrote : “ It cannot be said that * * * it was intended to restrict that power by reference to the territorial jurisdiction conferred, upon County Courts, but rather to restrict their jurisdiction as to subject-matter and persons and not as to locality.” The courts of justices of the peace throughout the State have and liad long anterior to the constitutional amendment jurisdiction of the person of any defendant who might be found in the county; and even when the defendant could not be. found in person,
*605they could acquire jurisdiction by attachment, if property of the defendant could be seized within the-county. This is the case with foreign corporations. (Code Civ. Proc. §§ 2865, 2906, subds. 2, 3.) District Courts in the old city of Hew York, and courts of justices of the peace in the old city of Brooklyn, had similar jurisdictions; but if the doctrine of the Appellate Term is to control, wherever new cities or villages are hereafter created and given local courts, the system of collecting small debts in the case of non-residents, whether corporations or individuals, which has prevailed so long and without criticism on its efficiency or its propriety, will be abrogated, and every claim, no matter how small its amount, must be presented to the Supreme Court or the claimant must be remitted to the local court at -the defendant’s residence to enforce its payment. Ho such unreasonable intent should be imputed to the Constitution makers, nor is the language such' as requires this result. Ho one could suppose that to confer upon a new tribunal a jurisdiction which has long been exercised by justices of the peace would give it greater power or dignity than the County Court.
The judgment appealed from should be affirmed, with costs.
All concurred.
Judgment of the Municipal Court affirmed, with costs.